Citation Nr: 1453520	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  05-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for bilateral double vision claimed as the result of a fall incurred while at a VA Medical Center (VAMC).

2. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder claimed as the result of a fall which occurred at a VAMC.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected neck strain from April 9, 2003 to March 18, 2009.

4. Entitlement to an increased disability rating in excess of 20 percent for service-connected neck strain from March 19, 2009.

5. Entitlement to an initial disability rating in excess of 10 percent for service-connected head trauma residuals (traumatic brain injury/TBI) with headaches from April 9, 2003 to October 22, 2008.

6. Entitlement to an increased disability rating in excess of 40 percent for service-connected head trauma residuals (traumatic brain injury/TBI) with headaches from October 23, 2008.

7. Entitlement to a temporary total evaluation because of VA hospital treatment in excess of 21 days for a service-connected disorder for the period from January 5, 2005 to February 2, 2005.

8. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and from October 1983 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A July 2003 rating decision, in pertinent part, awarded compensation pursuant to 38 U.S.C.A. § 1151 for neck strain.  A noncompensable rating was assigned, effective from April 9, 2003.  In October 2004, while the appeal was pending, the disability evaluation was increased by the RO to 10 percent, also effective from April 9, 2003.  In April 2009, the RO again increased the rating assigned to 20 percent, effective from March 19, 2009.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2003, the RO also awarded compensation pursuant to 38 U.S.C.A. § 1151 for head trauma residuals (traumatic brain injury) with headaches.  A 10 percent disability evaluation was assigned, effective from April 9, 2003.  In April 2009, the disability evaluation was increased by the RO to 40 percent, effective from October 23, 2008.  Again, as the Veteran is in receipt of less than the maximum schedular rating for this disorder, this matter remains in appellate status.  Id.

In July 2003, the RO denied the Veteran's claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for a back disorder.

In February 2006, the RO denied the Veteran's claim seeking compensation pursuant to 38 U.S.C.A. § 1151 for bilateral double vision.

In April 2007, the RO denied entitlement to a temporary total evaluation for VA hospital treatment in excess of 21 days for the periods from January 5, 2005, through February 2, 2005, and October 19, 2005, through February 13, 2006.  In April 2009, the RO granted the claim concerning the period from October 19, 2005, through February 13, 2006, thus this period is no longer in appellate status.

In October 2009, the RO denied the claim concerning entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

A hearing was held in March 2011 in Waco, Texas before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In July 2011, the Board found that an appeal from a November 1997 rating decision that denied service connection for a low back disorder was pending and instructed the RO to issue a Statement of the Case (SOC).  However, upon further inspection, the Board finds that an SOC was issued in April 1999 and that the Veteran did not submit a timely VA Form 9 or substantive appeal.  The Veteran submitted a document in October 1999 purporting to disagree with the November 1997 rating decision; however, the document was not submitted timely to be considered an informal substantive appeal.  Further, the RO instructed the Veteran that if he wished to reopen the claim for service connection for a low back disorder, that he should submit the appropriate documents.  The Veteran took no further action, to include submitting a request to reopen his claim for service connection for a low back disorder.  Therefore, the Board finds that the November 1997 rating decision is final and that a claim for service connection for a low back disorder is not before the Board.

While the Board finds that the November 1997 rating decision is not on appeal, in correspondence received in December 2004, the Veteran stated that he was seeking service connection for his back.  In January 2005, the Agency of Original Jurisdiction (AOJ) sent him notice of how to reopen and substantiate his claim.  However, it does not appear that the claim was adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In July 2011, the Board remanded this matter for additional development, to include obtaining outstanding VA treatment records and records from the Social Security Administration.  The Board finds that this development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


The issues of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder and double vision claimed as the result of falls that occurred at a VAMC as well as the issues of entitlement to increased ratings for TBI and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 19, 2009, the Veteran's neck strain did not cause moderate limitation of motion of the cervical spine, did not limit forward flexion to less than 30 degrees, or limit the combined range of motion to 170 degrees or less.

2. Since March 19, 2009, the Veteran's neck strain has resulted in severe limitation of motion when considering range of motion measurements as well as additional limitation of function due to flare-ups, stiffness, weakness, lack of endurance, and incoordination.

3. The Veteran's hospitalization from January 5, 2005 to February 2, 2005 was not for treatment of a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 10 percent from April 9, 2003 to March 18, 2009 for service-connected neck strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (effective before September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective September 26, 2003).

2. The criteria for a 30 percent rating from March 19, 2009 for service-connected neck strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (effective before September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective September 26, 2003).

3. The criteria for a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days from January 5, 2005 to February 2, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim for increased ratings for neck strain stems from the disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Proper notice for the claim seeking entitlement to a temporary total disability rating for hospitalization from January 5, 2005, to February 2, 2005 was provided in May 2006, prior to the initial adjudication of the claim.  Another notice letter was sent in December 2006.  Proper notice of how to substantiate a claim for TDIU was issued in January 2008.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, private treatment records and records from the Social Security Administration.  The Veteran submitted treatment records and buddy statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Examinations were provided in July 2004, April 2005, March 2009, January 2010, and January 2012 to assess the severity of the Veteran's cervical spine disability.  While each examiner may not have reviewed the claims file in conjunction with performing the examination and drafting the report, the examination reports are adequate for rating purposes because the examinations were conducted for the purpose of assigning increased ratings and because the examiners interviewed and examined the Veteran and provided detailed symptoms pertinent to the Veteran's cervical spine.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial disability rating in excess of 10 percent for service-connected neck strain from April 9, 2003, to March 18, 2008 and to a disability rating in excess of 20 percent from March 18, 2008.  During the pendency of this appeal, VA revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454 -51,458 (2003).

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  Thus, VA must consider the claim for a higher rating pursuant to the former and revised regulations.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Because the Veteran's claim was filed in April 2003, it precedes the effective date of the revised regulations (September 23, 2003), and the Board will consider this claim under both the old and new regulations.  Id. at 467; cf. VAOPGCPREC 3-2000 (which contemplates an appellate period that both precedes and succeeds the effective date of the regulatory change).

Considering alternative rating criteria contemplating the cervical spine, the Board finds that there is no evidence of residuals of fracture of the vertebra, contemplated by Diagnostic Code 5285; complete bony fixation (ankylosis) of the spine, contemplated by Diagnostic Code 5286; or ankylosis of cervical spine, contemplated by Diagnostic Code 5287.  Thus, the rating criteria pertaining to these symptoms, in effect prior to September 26, 2003, are not applicable in the present appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287 (2003).

Diagnostic Code 5290, in effect prior to September 26, 2003, provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  Such is applicable in the present appeal.

Under Diagnostic Code 5293, IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months. 

For purposes of evaluations under revised Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Effective September 26, 2003, the diagnostic codes for rating the spine were renumbered.  As a result of the revision effective September 26, 2003, the criteria for rating all spine disabilities, to include IVDS (Diagnostic Code 5243) and cervical strain (Diagnostic Code 5237), are now set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The revised criteria provide that IVDS is to be evaluated either under the General Formula (to include consideration of separate rating for orthopedic and neurological manifestations) or under the Formula for Rating IVDS on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Formula provides for a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Formula.

A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees of less, or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine, and a total rating is warranted for unfavorable ankylosis of the entire spine.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id., Note 2. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Note 2.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1. 

As discussed below, the Veteran's limitation of motion of the neck is compensable and the Board finds that further consideration of Diagnostic Codes 5003 and 5010, contemplating arthritis, is thus not required.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).



A. Increased rating April 9, 2003 to March 18, 2009

The RO granted an initial 10 percent rating for service-connected neck strain under 38 C.F.R. § 4.71a, Diagnostic Code 5290 for slight limitation of motion of the cervical spine.

On April 14, 2003, the Veteran reported forehead and neck pain.  He said his neck pain had improved from a 10 of 10 on the pain scale on the date of the injury, with 10 being the worst pain, to a 5.  He described pain shooting up into his head and down into the upper back.

The Veteran had x-rays of his cervical spine taken on April 15, 2003.  The Veteran reported shooting pains in his neck.  The x-rays showed normal disc spaces.  No fractures or soft tissue abnormalities were observed.  A physical examination report dated April 16, 2003, indicates that the Veteran's neck was nontender.

An examination conducted on April 30, 2003, shows the Veteran's neck was mildly tender to palpation.  He retained full range of motion (ROM).

The Veteran had a VA Compensation and Pension examination (VA examination) in July 2004.  The Veteran complained of chronic neck pain since the fall as well as stiffness, dizziness, poor balance, and headaches.  He said the pain radiated down his back to the low back area.  He took medications but did not use a brace.  The neck strain did not flare up or cause incapacitating episodes or need for bed rest.  The examiner found no limitation during flare-ups and no limitations following repetitive use.  The neck pain did not keep him from his usual occupation or limit his daily activities.

The examiner noted that the MRI and x-rays of the cervical spine were both normal.  The examiner observed normal gait.  The neck was tender to palpation but no spasm was observed.  Rotation to the right and left measured 70 degrees, with increased pain when rotating left.  Right and left lateral flexion measured to 30 degrees, with pain when lilting to the left.  Flexion measured to 50 degrees, with pain.  Extension was not measured.  The impression was chronic neck pain with nearly normal ROM and normal examination.

In January 2005, the Veteran's neck was supple, mildly tender to palpation, but with full ROM.  See VA treatment record dated January 5, 2005.

The Veteran had a VA examination in April 2005.  The Veteran reported neck pain that radiated to his upper extremities.  He stated that the pain was a level 4 on the pain scale and worsened with activity.  The examiner noted that the April 2003 x-rays of the cervical spine were negative.  ROM measured to 45 degrees flexion, 35 degrees extension, 60 degrees lateral rotation, bilaterally, and 45 degrees lateral flexion, bilaterally.  The Veteran expressed mild discomfort on testing.  The cervical muscle tone and paraspinous muscles were normal.  The impression was cervical muscle sprain with neck pain and bilateral arm radiation.  The examiner reported that the condition did not compromise the Veteran's ability to walk; result in a need for an assistive device; result in additional limitation of motion following repetitive use; or result in additional limitation of motion with flare-up.  The Veteran exhibited minimal evidence of painful motion.  The examiner did not observe spasm, weakness, tenderness, or abnormal neurological findings.  Further, the condition did not result in incapacitation in the past 12 months.

In November 2005, the Veteran had another VA neurological examination.  The focus of the examination was nerve damage to the upper extremities; however, the Veteran also reported stiffness and tightness of the neck and pain in the lower neck with some radiation to the trapezius musculature, bilaterally.

On April 4, 2006, the Veteran sought treatment for increasing neck pain.  He reported that his pain was a 9 on the pain scale and said he was unable to concentrate due to the pain.  He indicated that the pain had been worsening over the past three days.

In February 2009, the Veteran reported neck pain at a 9 on the pain scale.  He stated that the pain radiated to the shoulders and was worse when rotating his head.  See VA treatment record dated February 24, 2009.

In this case, the severity of the Veteran's neck strain does not warrant a rating in excess of 10 percent prior to March 19, 2009 under the old criteria, Diagnostic Code 5290.  The Veteran had full ROM on April 30, 2003 and in July 2004, his ROM was limited in rotation by 10 degrees and lateral flexion by 15 degrees, bilaterally.  Flexion measured to 50 degrees, 5 degrees beyond the normal ROM provided in 38 C.F.R. § 4.71a, General Formula, Note 2.  In January 2005, the Veteran had full ROM of the cervical spine.  In April 2005, the Veteran's extension was limited by 10 degrees and lateral rotation was limited by 20 degrees, bilaterally.  Based on the measurements provided, which show that the Veteran's ROM fluctuated between full ROM and minimal limitation of ROM, the Board finds that the Veteran's limitation of motion is slight.  

The Board also finds that a rating in excess of 10 percent is not warranted from September 26, 2003 under the revised criteria, Diagnostic Code 5237.  Here, the evidence does not show that the Veteran's forward flexion was limited to 30 degrees or less, that his combined ROM was 170 degrees or less, or that his condition caused muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour. 

The Board observes that during this period, the Veteran did not have a diagnosis of IVDS.  However, even if IVDS had been present, a rating in excess of 10 percent would not be warranted under the old or revised criteria because the Veteran's neck strain did not result in any incapacitating episodes requiring bedrest prescribed by a physician.

The Board has considered the Veteran's complaints of pain and stiffness as well as the finding that his neck was tender to palpation, but finds that these symptoms have been considered in the assignment of the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca, 8 Vet. App. 202.  In addition to the ROM findings, the July 2004 VA examiner found no evidence of flare-ups, incapacitating episodes, or additional limitations of motion following repetitive use.  The examiner stated that the condition did not keep the Veteran from his usual occupation or limit his daily activities.  The April 2005 examiner also found no evidence that the disability interfered with ambulation, resulted in the need for an assistive device for ambulation, resulted in additional limitation of motion following repetitive use or with flare-up, or resulted in incapacitation.  Accordingly, even with consideration of the Veteran's functional limitations, the neck strain does not more nearly approximate a finding of moderate limitation of motion in the cervical spine as described for a higher 20 percent evaluation under Diagnostic Code 5290; or nearly equate a finding of flexion limited to less than 30 degrees or combined ROM of less than 170 degrees as described for a higher rating of 20 percent under the General Formula, Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

Consequently, the Board finds that the evidence is against the claim and that a disability rating in excess of 10 percent is not warranted for any period prior to March 19, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  See also Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

B. Increased Rating from March 19, 2009

The Veteran seeks a rating in excess of 20 percent for his neck strain from March 19, 2009, the date of his VA examination.  During the March 2009 examination, the Veteran complained of continued neck pain with radiation down the left arm into his hand.  He had had no incapacitating episodes in the last year and did not report flare-ups or incoordination.  He also did not have excess fatigue or lack of endurance due to neck strain.  The examiner observed that an August 2008 x-ray of the cervical spine was negative while a September 2008 MRI showed minimal bulging at C4-5.  On examination, there was no tenderness or spasm on palpation of the musculature.  The Veteran held his head "somewhat stiff."  ROM measured to 30 degrees of flexion and extension without pain.  Lateral flexion measured to 20 degrees, bilaterally; and rotation measured to 20 degrees, bilaterally, with complaints of mild pain.  There was no change in ROM, coordination, fatigue, weakness, endurance or pain level with repetitive motion.  The impression was mild disc bulge at C4-5 and chronic pain secondary to cervical strain.

VA treatment records from the Veteran's chiropractor, dated April and June 2009, show the Veteran reported that his neck pain rated a 6 on the pain scale.  In July 2009, his pain was rated at a 5.

In January 2010, the Veteran had another VA examination that was conducted by a provider contracted by VA.  The Veteran reported worsening pain with radiation to the shoulders.  He reported that he began to have stiffness of his neck in 2008.  The stiffness occurred during the day and when going to sleep.  It lasted 4 to 6 hours and was described as severe.  The Veteran also reported severe weakness of his entire body that had started in 2009.  Flare-ups occurred on the left side of the neck and radiated to the arm.  Flare-ups occurred when he moved left or right or tried to look down.  He stated that the flare-ups were constant and prevented him from participating in activities.  He required ambulatory aids due to his strokes and was limited in how far he could walk.  The Veteran described dizziness, weakness, general feeling of illness, visual disturbances, numbness, and bowel issues.  The Veteran's gait was abnormal as he was unsteady, limited, and weak post stroke.  The examiner observed that the Veteran's head position was forward and that he had reversal of the cervical curve.  Overall, the Veteran leaned to the left and his spinal motion was noted as markedly decreased.  ROM of the cervical spine measured to 20 degrees flexion, 10 degrees extension, 10 degrees lateral flexion, bilaterally; and 30 degrees of rotation, bilaterally.  No additional loss of function was observed with repetitive testing.  

The examiner observed pain, weakness, lack of endurance, and incoordination.  Also indicated was pain, spasm, instability, tenderness, and abnormal movement both during and after all testing was completed.  The examiner noted left hemiparesis due to the stroke.  The Veteran had not had incapacitating episodes due to the spine in the past 12 months.  X-rays show degenerative disc disease of the cervical spine.  The diagnosis was degenerative disc disease with slight instability.  The condition caused moderate effects on the Veteran's usual occupation and activities of daily living.

During his March 2011 hearing before the Board, the Veteran testified that his neck symptoms included stiffness, popping, and pain radiating from the neck to the head.  He said his symptoms do not go away.  His motion of the neck was limited and some days he could not move his head.  He was taking hydrocodone for pain.  

The Veteran had a VA examination in January 2012.  The diagnosis was cervical spine strain with degenerative disc disease and degenerative joint disease with neuroforaminal stenosis and radicular symptoms.  The Veteran complained of pain in the bilateral posterior neck and trapezius muscles.  He stated that the pain occasionally radiated to the left upper extremity along the shoulder to the mid lateral humerus.  He reported numbness to the right upper extremity and clicking and popping that could be painful.  He frequently required assistance to tie his shoes and put on socks due to neck pain and dizziness unrelated to the spine.  Walking and standing were not issues but the Veteran ambulated in a wheelchair due to his head injury and dizziness.  Pain occasionally caused difficulty when trying to sleep.  The Veteran reported that flare-ups of increased pain caused him to stop and rest his neck.  He said his neck had not caused incapacitation or required bed rest.  He did not seek medical care with flare-ups.  He could not estimate how often flare-ups occur.  He denied having bowel or bladder problems.

The clinical evaluation revealed forward flexion at 30 degrees; extension to 35 degrees; right lateral flexion to 40 degrees; left lateral flexion to 30 degrees; right lateral rotation to 70 degrees; left lateral rotation to 60 degrees.  Pain started at the end ROM for each measurement.  After repetitive use testing, the Veteran's forward flexion was to 35 degrees, extension to 30 degrees, right lateral flexion to 40 degrees, left lateral flexion to 30 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 60 degrees.  The examiner observed less movement than normal as well as pain on movement.  The Veteran also exhibited localized tenderness or pain to palpation.  Muscle strength testing of the upper extremities was normal.  No atrophy of muscle was present.  The examiner noted that the Veteran had IVDS of the spine but that he had not had any incapacitating episodes over the past 12 months.  The examiner opined that the cervical spine condition did not impact the Veteran's ability to work.

After reviewing the evidence, the Board finds that a 30 percent rating is warranted from March 19, 2009 under Diagnostic Code 5290, 38 C.F.R. § 4.71a, for severe limitation of motion.  Here the evidence shows that the Veteran's neck strain has resulted in severe limitation of motion of the cervical spine when considering range of motion measurements in conjunction with additional limitation of function due to flare-ups, stiffness, weakness, lack of endurance, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca, 8 Vet. App. 202. 

A disability rating in excess of 30 percent is not warranted at any time since March 19, 2009.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  First, the Board observes that the old rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5290, does not provide for a schedular rating in excess of 30 percent.  Second, a rating in excess of 30 percent is not warranted under the General Formula, Diagnostic Code 5237 or 5243, because the evidence does not show favorable ankylosis of the cervical spine or unfavorable ankylosis of the entire spine even considering the Veteran's additional limitation of function due to flare-ups, stiffness, weakness, lack of endurance, and incoordination.  See 38 C.F.R. § 4.71a, General Formula.

Finally, a rating in excess of 30 percent is not warranted under the old or revised criteria for rating IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The evidence simply does not indicate that the Veteran's neck strain has ever caused incapacitating episodes or flare-ups requiring four to six weeks of physician prescribed bed rest during any 12-month period.

Consequently, the Board finds that the evidence supports the assignment of a 30 percent rating for neck strain from March 19, 2009, but not higher.

The Board points out that during the pendency of the claim the Veteran complained of radiculopathy in the upper extremities.  However, separate ratings have been assigned for radiculopathy and those ratings are not before the Board.  The Board also notes that the physician contracted to complete the VA examination in January 2010 indicated that the Veteran had bowel problems.  However, the examiner did not identify a specific bowel problem and the examination report indicates that the supposed bowel problem was not being treated.  No other treatment records indicate that the Veteran has had a bowel or bladder problem due to his service-connected neck strain.  Moreover, the Veteran denied having bowel problems during his January 2012 VA examination.  As such, the Board finds that the evidence does not suggest that the Veteran has had any bowel or bladder problems related to his neck strain during the pendency of the claim.

The Board has also considered whether referral for an extraschedular rating is warranted.  However, the Board finds that the record does not reflect that the Veteran's neck disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's neck strain is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for his neck strain are inadequate.  No extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III. Temporary Total Disability

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  See 38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  See 38 C.F.R. § 4.29(c).

In this case, the Veteran was admitted to a VA's Psychosocial Residential Rehabilitation Treatment Program (PRRTP) from January 5, 2005 to February 2, 2005 for rehabilitation secondary to his cocaine and alcohol abuse.  According to the February 2, 2005 discharge summary, during his stay he was treated for cocaine dependence, depression NOS, insomnia, and recurrent headaches.  The headaches were treated symptomatically with medications.  At discharge, the Veteran was considered medically and psychiatrically stable.  

Regarding the treatment of his headaches, the Veteran was prescribed medications for his headaches prior to January 5, 2005 and continued his prescriptions during his inpatient rehabilitation treatment.  During this period, the Veteran continued to appear for his outpatient treatment appointments with VA providers.  He had a follow-up appointment with his mental health provider on January 7, 2005, at which time he discussed his medications.  He had other appointments as well, including a podiatry check up on January 19, 2005 and a neurology consultation on January 25, 2006.  However, none of the treatment records for this period show that the Veteran was admitted for hospital treatment for at least 21 days to treat a service-connected disability.  Again, he was prescribed medications for his headaches prior to his inpatient treatment and the same medications were continued during the inpatient treatment.  

During his March 2011 hearing before the Board, the Veteran testified that he was hospitalized from January 5 to February 2, 2005 for treatment of head injuries.  He stated that the doctor changed his diagnosis or entrance reason from head injuries to treatment for drug dependency and depression because the doctor became angry with him.

The Board has considered the Veteran's lay statements regarding the reason for his inpatient treatment but finds that the medical records outweigh the Veteran's assertions.  The treatment records clearly show that on January 5, 2005, the Veteran presented for his scheduled admission in PRRTP and stated that "I'm here for Rehab."  Treatment records dated during this period show treatment and counseling on many topics, to include addiction, controlling cravings, and relapse prevention.  Weekly updates also address the Veteran's progress and attendance with his substance abuse treatment classes.  Further, the PRRTP summary dated February 2, 2005, indicates that the Veteran successfully completed the rehabilitation program.  There is no indication whatsoever in treatment records dated January 5 to February 2, 2005 that he was admitted for inpatient treatment for anything other than substance abuse rehabilitation.  

Based on the foregoing, the Board cannot find that the Veteran was admitted to an inpatient program for a service-connected disability because records clearly show his inpatient treatment was for rehabilitation due to cocaine and alcohol abuse.  Further, because the Veteran was prescribed medications for his headaches prior to his inpatient treatment and because the medications were continued during the inpatient treatment, the Board cannot find treatment for a service-connected disability was both instituted and continued for a period in excess of 21 days.

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a temporary total evaluation due to VA hospital treatment in excess of 21 days for the period from January 5, 2005 to February 2, 2005.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected neck strain from April 9, 2003 to March 18, 2009 is denied.

A 30 percent rating from March 19, 2009 for service-connected neck strain is granted.

Entitlement to a temporary total evaluation because of VA hospital treatment in excess of 21 days for the period from January 5, 2005 to February 2, 2005 is denied.



REMAND

Reason for Remand: To obtain etiology opinions from VA examiners and obtain treatment records.

The Veteran alleges he has double vision as a result of a second fall from a hospital bed while receiving inpatient treatment at a VA facility.  38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2014).

First, the Board finds that a remand is necessary to obtain outstanding VA treatment records.  Here, the evidence shows that on October 14, 2004, the Veteran fell out of bed and hit the left side of his head on the floor.  See VA Radiology Report, dated October 14, 2004.  The Veteran had a computerized tomography (CT) scan of his head on December 16, 2004 which was compared with a January 2000 CT report.  The Board observes that the CT report from July 2000 is not of record.  VA's duty to assist requires making as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA treatment facilities, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  Under these circumstances, additional efforts on the part of the RO are required to ensure all relevant and available VA clinical records, including the July 2000 CT report, are obtained.

In addition, the Board finds that a remand is necessary to obtain another opinion regarding the etiology of the Veteran's double vision because the November 2005 examination report is inadequate for rating purposes.  During his November 2005 VA Compensation and Pension examination, the Veteran reported that he had had horizontal diplopia at great distances of over 100 feet since the second fall.  He also complained of stinging and tearing after reading.  The examiner diagnosed divergence insufficiency versus divergence palsy (horizontal diplopia at distance only, monocular at near) and found that the condition can be secondary to bilateral 6th nerve palsies which are frequently due to trauma.  The examiner noted other causes of the condition and observed that the Veteran is service-connected for TBI.  However, the examiner stated that the type of injury or trauma that causes damage to the 6th nerve is relatively severe with loss of consciousness.  The examiner indicated that the only thing relating the current diplopia to falling out of bed while a patient at the Dallas VAMC is the Veteran's statements.  Therefore, the examiner opined that the Veteran has divergence palsy most likely caused by trauma but that there is no evidence that relates the condition to the specific trauma of falling out of bed.  The examiner found it more likely that the severity of the original trauma was more likely to have caused the 6th nerve palsy than simply falling out of bed, although either is speculation.

The Board finds this opinion inadequate for rating purposes for two reasons.  First, the examiner did not address any imaging reports in the opinion or rationale (July 2000 CT report, April 2003 CT report, October 2004 imaging studies, or December 2004 CT report).  Because the examiner based the opinion on the severity of the Veteran's head injury, the Board finds that it would be helpful if the examiner addressed the imaging reports and specifically discussed the significance, if any, of the remote fracture noted in the December 2004 CT report as well as the findings in April 2003 and October 2004 which show no abnormalities of the skull.

The examination report is also inadequate because the examiner based the opinion on the lack of evidence showing the manifestation of diplopia at the time of the October 2004 fall.  However, the examiner did not address the October 18, 2004 VA treatment record, which shows complaint of double vision that transitioned to blurry vision.  Accordingly, on remand, an opinion must be obtained that addresses the relationship, if any, between the Veteran's double vision and falls in April 2003 and October 2004; discusses the significance of pertinent imaging studies, to include but not limited to the July 2000, April 2003, October 2004, and December 2004 imaging studies; and addresses the Veteran's complaints of double vision that were made contemporaneous with the October 2004 fall.

The Veteran also alleges he sustained a back injury as a result of a fall from his hospital bed on April 9, 2003.  At the time of the fall, the Veteran reported a history of having nightmares and falling out of bed.  He did not report back pain.  Low back pain was not reported until April 14, 2003.  Importantly, the April 14, 2003 treatment record summarizes some of the Veteran's medical history and notes that the Veteran fell out of bed twice on March 26, 2003 but was not injured.  It is unclear whether the Veteran was hospitalized at that time as a treatment record dated March 26, 2003 does not appear to be of record.  However, a VA treatment record dated March 27, 2003, a domiciliary patient nursing assessment, indicates that he was admitted on March 27, 2003 and complained of low back pain.  On remand, attempts should be made to ensure that all treatment records dated prior to April 9, 2003 have been obtained and associated with the record, to include records dated March 2003, so that the Veteran's dates of VA inpatient treatment can be verified.

Further, the Board finds that another VA opinion regarding the etiology of the Veteran's back condition must be obtained.  First, the Board finds that the VA opinion obtained in July 2004 is inadequate because the examiner did not address the Veteran's falls on March 26, 2003 or the complaint of back pain on March 27, 2003.  Another opinion is also necessary because not only did the Veteran fall again in October 2004, his March 2006 x-rays show lumbar spondylosis and low back pains.  As such, a remand is necessary to schedule a VA examination to determine whether the Veteran's lumbar spondylosis was caused by any falls while hospitalized at VA facilities.

Regarding the Veteran's claim for an increased rating for his TBI, the Board observes that a remand is necessary to obtain an additional opinion from VA examiners.  Throughout the pendency of the claim, the Veteran has had multiple VA examinations and assessments for his TBI.  However, the Board finds that a clarifying opinion is necessary to determine which symptoms are due to the Veteran's TBI, history of substance abuse, and reported cerebrovascular accident (CVA).

In this case, the evidence shows that prior to the TBI, the Veteran complained of headaches, short and long term memory loss, and occasional dizziness.  See VA treatment record dated March 27, 2003.  The majority of the evidence dated from April 2003 until January 2010 shows that the only residual of the TBI is headaches.  For example, the July 2004 VA examiner opined that chronic recurring headaches are as likely as not related to the fall but that neurological symptoms including balance problems and dizziness are more likely than not a result of the Veteran's long history of polysubstance abuse and permanent neurological damage secondary to that abuse.  The October 2004 psychology-neuropsychology report shows that the Veteran had significant visual spatial deficits along with immediate and long-term verbal memory impairments.  The neuropsychological evaluation was consistent with an individual with extensive polysubstance abuse history.  The March 2009 VA examiner noted the Veteran's subjective neurological complaints, to include but not limited to dizziness, vertigo, sleep disturbance, fatigue, concentration and memory problems, and headaches.  The examiner diagnosed TBI, mild, and stated that the headaches are as likely as not related to the TBI while his other symptoms are likely related to his other medical and psychiatric conditions.  Notably, none of these providers or reports indicates that the Veteran had residuals from his TBI other than headaches.  The providers specifically related his other neurological abnormalities to his history of substance abuse.

On the other hand, a note from Dr. O.P. at VA indicates that the Veteran suffers memory problems and headaches after brain trauma with concussion.  See VA treatment note dated March 7, 2006.  Further, as of January 2010, the evidence suggests possible residuals of the TBI other than headaches.  For example, in January 2010, an examiner contracted by VA to conduct the examination diagnosed cognitive impairment, tension type headaches, sleep disturbance, dizziness, blurred vision, bilateral hearing loss and constant tinnitus, erectile dysfunction, orthoscopic hypertension, and seizures status post CVA.  The examiner was unable to determine if each diagnosis was secondary to the TBI because of the recent CVA affecting the left side.  However, the examiner found that the cognitive disorder was secondary to the TBI.  Notably, the examiner did not address the Veteran's extensive history of polysubstance abuse.  The January 2010 examiner contracted to perform the cognitive and psychiatric evaluation found that the subjective symptoms most likely related to TBI were balance and coordination problems; falls; and concentration and focus symptoms that were denied prior to the TBI.  The examiner found no connection between TBI and psychiatric symptoms or a connection between substance abuse behaviors and TBI/cognitive symptoms.  Neither examiner indicated review of the claims file or provided a rationale for finding that symptoms other than headaches were due to the TBI.  Thus, the opinions in the examination reports regarding residuals from the TBI are not adequate for rating purposes.

In October 2010, the Veteran had a consultation with a psychologist-neuropsychologist.  The Veteran reported memory problems, hallucinations, decreased word finding, and tremors.  The provider observed borderline cognitive abilities and impaired visuoperception.  Also noted was the low average attention, moderate impairment in visuospatial ability, and severe verbal memory impairment.  However, the doctor attributed these deficits to the Veteran's extensive polysubstance abuse history.  In the summary, the doctor found that the Veteran's clinical picture was likely the result of several etiologies, including his current level of psychosis, polysubstance abuse history, and complicated medical background. 

In January 2012, the Veteran had examinations for headaches and TBI which show headaches as a continued residual of the TBI.  The report addressing headaches shows that the Veteran's hallucinations could have more than one etiology.  The report addressing the TBI states that past neuropsychological testing indicates that the Veteran's low or abnormal test results could be explained by his long history of substance abuse.  The examiner also observed that the Veteran was diagnosed with TBI in 2003 but that he had been complaining of poor balance since 2000.  The examiner did not address the findings noted in the January 2010 report, which show cognitive impairment, tension type headaches, sleep disturbance, dizziness, blurred vision, bilateral hearing loss and constant tinnitus, erectile dysfunction, orthoscopic hypertension, seizures status post CVA.  

Based on the foregoing, it appears that the Veteran's TBI residuals consisted only of headaches until possibly January 2010.  While the January 2010 examiners contracted by VA to conduct the compensation and pension examinations did not indicate review of the claims files, the examiners noted specific symptoms that could be due to the TBI.  Further, while the January 2012 VA examiner addressed some of the TBI residuals identified in the January 2010 examination reports, the examiner did not address all of them.  As such, because the Veteran's residuals of a TBI may involve more than headaches, and because the recent examination reports do not show review of the claims file and/or include a rationale for all residuals noted as possibly related to the Veteran's service-connected TBI, the Board finds that a clarifying opinion is needed to determine whether the Veteran has residuals from his April 2003 TBI other than headaches.  As such, a VA examination and opinion must be obtained on remand.

Finally, the Veteran filed a claim for TDIU.  Because the Veteran's claim for an increased rating for TBI remains pending for further development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of this issue pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records as well as all treatment records dated prior to April 9, 2003, to include records dated March 26, 2003 and imaging reports from January 2000.

2. Send the Veteran's claims file to the November 2005 examiner if available or to an examiner with the appropriate expertise and ask the examiner to provide an etiology opinion regarding the Veteran's double vision.  The examiner must be provided the Veteran's claims file, a copy of the remand, and copies of pertinent records on Virtual VA and/or VBMS for review.

The examiner should address the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained permanent additional disabilities or aggravation of disabilities, claimed as double vision, as a result of VA hospital care?  The examiner should note that the Veteran fell out of his bed on April 9, 2003 and October 14, 2004 while receiving treatment VA facilities.  The examiner should discuss the significance, if any, of the remote fracture noted in the December 2004 CT report as well as the findings in April 2003 and October 2004 imaging reports which show no abnormalities of the skull.  The examiner must also address the Veteran's complaints of double vision that were reported on October 18, 2004.

(b) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability or aggravation of a disability was a result of treatment that was not reasonably foreseeable?

(c) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in providing care to the Veteran?

(d) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or provided treatment without the Veteran's informed consent?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.

If the requested opinions cannot be provided without the examiner having the opportunity to examine the Veteran, an examination must be scheduled.

3. Send the Veteran's claims file to an examiner with the appropriate expertise and ask the examiner to provide an etiology opinion regarding the Veteran's low back disorder.  The examiner must be provided the Veteran's claims file, a copy of the remand, and copies of pertinent records on Virtual VA and/or VBMS for review.

The examiner should address the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained permanent additional disabilities or aggravation of disabilities, claimed as a low back disorder, as a result of VA hospital care?  The examiner should note that the Veteran fell out of his bed on April 9, 2003 and October 14, 2004 while a receiving treatment VA facilities.  The examiner should address the Veteran's falls on March 26, 2003 and the complaint of back pain on March 27, 2003.  The examiner should also indicate whether the Veteran's falls caused his subsequently diagnosed lumbar spondylosis.

(b) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability or aggravation of a disability was a result of treatment that was not reasonably foreseeable?

(c) If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in providing care to the Veteran?

(d) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or provided treatment without the Veteran's informed consent?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.

If the requested opinions cannot be provided without the examiner having the opportunity to examine the Veteran, an examination must be scheduled.

4. Schedule the Veteran for a VA TBI examination for the purpose of identifying all current residuals of the Veteran's TBI.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examination should be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that has resulted from the in-service TBI.

The examiner must identify any conditions other than headaches that are residuals of the TBI as well as any conditions resulting from such residuals.  For all residuals of the TBI identified other than headaches, please indicate the date of manifestation.  In identifying residuals due to the TBI, the examiner should consider the Veteran's history of polysubstance abuse and symptoms reported prior to the TBI such as short and long term memory loss and occasional dizziness.  See VA treatment record dated March 27, 2003.  The examiner should also opine whether the residuals noted by the January 2010 examiner (cognitive impairment, sleep disturbance, dizziness, blurred vision, bilateral hearing loss and constant tinnitus, erectile dysfunction, orthoscopic hypertension, and seizures status post CVA) are residuals of the TBI.

The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the TBI residuals.

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

All opinions provided should be thoroughly explained, and an adequate rationale for any conclusions reached provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Then, readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


